 
 
I 
111th CONGRESS
2d Session
H. R. 4752 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2010 
Mr. Welch (for himself, Mrs. Emerson, Ms. Schakowsky, Mr. Salazar, Mr. Grijalva, Mr. Hinchey, Mr. Conyers, Mr. Wilson of Ohio, Ms. Baldwin, Mr. Hodes, Ms. Titus, Mr. Taylor, Mr. Ellison, Mr. Moore of Kansas, Ms. Schwartz, Mr. Lipinski, Mr. Johnson of Georgia, Mr. McGovern, Mr. Olver, Mr. Langevin, Mr. Wu, Mr. Klein of Florida, Ms. Pingree of Maine, Ms. Kaptur, Ms. Harman, Mr. Loebsack, Ms. Wasserman Schultz, Mr. Nadler of New York, Mr. Hall of New York, Mr. Oberstar, Mr. Braley of Iowa, Mr. Hare, Mr. Heinrich, Mrs. Capps, Ms. Sutton, Mr. Stupak, Mr. Arcuri, Ms. Shea-Porter, Mr. Cardoza, Mr. DeFazio, Mr. Ryan of Ohio, Mr. Carney, Mr. Van Hollen, Mr. Kagen, Mr. Boswell, Mr. Doyle, Mr. Israel, Mr. Delahunt, Mr. Bishop of New York, Ms. DeLauro, Mr. Michaud, Mr. Berry, Mr. Capuano, Mr. Chandler, Mr. Markey of Massachusetts, Mr. Kildee, Mr. Filner, Mr. Carnahan, Mr. Weiner, Mr. McDermott, Mr. Yarmuth, Ms. Woolsey, Mr. Farr, Mr. Larsen of Washington, Mr. Kennedy, Mr. Courtney, Mr. Scott of Virginia, and Ms. Kilroy) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend part D of title XVIII of the Social Security Act to require the Secretary of Health and Human Services to negotiate covered part D drug prices on behalf of Medicare beneficiaries. 
 
 
1.Short titleThis Act may be cited as the Medicare Prescription Drug Price Negotiation Act of 2010.
2.Negotiation of lower covered part D drug prices on behalf of medicare beneficiaries 
(a)Negotiation by SecretarySection 1860D–11 of the Social Security Act (42 U.S.C. 1395w–111) is amended by striking subsection (i) (relating to noninterference) and inserting the following: 
 
(i)Negotiation of Lower Drug Prices 
(1)In generalNotwithstanding any other provision of law, the Secretary shall negotiate with pharmaceutical manufacturers the prices (including discounts, rebates, and other price concessions) that may be charged to PDP sponsors and MA organizations for covered part D drugs for part D eligible individuals who are enrolled under a prescription drug plan or under an MA–PD plan. 
(2)No change in rules for formularies 
(A)In generalNothing in paragraph (1) shall be construed to authorize the Secretary to establish or require a particular formulary. 
(B)ConstructionSubparagraph (A) shall not be construed as affecting the Secretary’s authority to ensure appropriate and adequate access to covered part D drugs under prescription drug plans and under MA–PD plans, including compliance of such plans with formulary requirements under section 1860D–4(b)(3). 
(3)ConstructionNothing in this subsection shall be construed as preventing the sponsor of a prescription drug plan, or an organization offering an MA–PD plan, from obtaining a discount or reduction of the price for a covered part D drug below the price negotiated under paragraph (1). 
(4)Semi-annual reports to congressNot later than June 1, 2011, and every 6 months thereafter, the Secretary shall submit to the Committees on Ways and Means, Energy and Commerce, and Oversight and Government Reform of the House of Representatives and the Committee on Finance of the Senate a report on negotiations conducted by the Secretary to achieve lower prices for Medicare beneficiaries, and the prices and price discounts achieved by the Secretary as a result of such negotiations.. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall first apply to negotiations and prices for plan years beginning on January 1, 2011. 
 
